Proceeding to disbar an attorney.
Per Curiam:
The charges in this proceeding were referred to a referee,, who, after a careful consideration, has reported sustaining the charges, and we adopt the report of the referee as fully justified by th'e evidence. In view of the determination at which we have arrived, it is quite unnecessary for us to review the charges or the facts found by the referee to sustain them. It is quite evident that the respondent deceived his client as to the services that he ■had been employed to perform; that he utterly failed to properly protect his client; that he ■ obtained from his client the execution of instruments containing clauses that his client supposed had been erased, and his conduct was necessarily such as to require discipline. The respondent was also guilty of misconduct in practicing law under a firm name which included the names of two lawyers with whom he had never been associated in practice and with whom he had no relation, (See Matter of Kaffenburgh, 188 N. Y. 49.). The referee’s report, therefore, stands confirmed. In relation to punishment we have considered the extenuating circumstances which were presented by the respondent,'and considering all circumstances, have concluded that theréspondent should be suspended from practice for one year from the date of the entry of the order, and it is so. ordered. Present — Ingraham, P. J., Laughlin, Clarke, Scott and Miller, JJ. Respondent suspended for one year. Settle order on notice.